Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second container image" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the second container image” refers since there is no previous mention of “a second container image”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al., US 2019/0188094 A1 (previously cited), and further in view of Natanzon et al., US 10,333,951 B1 (previously cited).
Referring to claim 10:
In para. 0014, Ramamoorthi et al. disclose a first site and a first storage apparatus (private data center) that provides a first volume to be used in the application program.  However, Ramamoorthi et al. do not explicitly disclose a first site is provided with a first registry apparatus including a first container image used to activate a first container that is an environment to execute an application program, a first container apparatus for activating the first container based on the first container image.  In col. 4, lines 53-65, Natanzon et al. disclose a container registry.  And in col. 4, lines 15-19, Natanzon et al. disclose that containers may be associated with any applications.  In col. 5, lines 7-10, Natanzon et al. disclose that the golden container may be a template (a first container image) for all containers of a specific application type that implement at least a portion of a service deployed through the service platform.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the golden  container and registry of Natanzon et al. into the system of Ramamoorthi et al.  A person of ordinary skill in the art would have been motivated to make the modification because the use of golden containers prevents cyber-attacks and/or threats because a container can be scanned for threats and a golden container can be retrieved if a validation process fails (see Natanzon et al. col. 6, lines 40-49 and col. 7, lines 22-34).  Preventing cyber-attacks is important to protecting data stored in the cloud data centers of Ramamoorthi et al. Cloud storage providers need to guarantee the integrity of data storage to their customers
In para. 0015 and 0017, Ramamoorthi et al. disclose a second site is provided with a second storage apparatus that provides a second volume which is replicated data of the first volume.
In para. 0018 and 0020, Ramamoorthi et al. disclose the container provision support method comprising a first step executed by a management unit receiving a request from a client apparatus to start the first container by designating the first volume, a second step executed by the management unit (disaster recovery manager) issuing an instruction to the second storage apparatus to create the second volume and acquiring identification information of the second volume created by the second storage apparatus.
And in para. 0028, Ramamoorthi et al. disclose a third step executed by the management unit generating management information by associating identification information of the first volume designated by the request, the identification information of the second volume which is acquired from the second storage apparatus, and  identification information of the first container image, which is used to activate the first container, with each other.  
In para. 0015,0017, and 0029, Ramamoorthi et al. disclose wherein a second container apparatus activates a second container based on the second container image (restoring the container in the public cloud using the container image).
Allowable Subject Matter

Claims 1 and 4-9 are allowed.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
On page under the REMARKS/ARGUMENTS, the Applicant argues, “The Applicant has amended independent claims 1 and 10 to incorporate the allowable subject matter of claim 3 and therefore submits the 35 U.S.C. §103 rejections are rendered moot”.  The Examiner respectfully disagrees.  The Applicant omitted limitations from claim 3 when amending claim 10.  The references fully teach the amendment to claim 10 and the rejection is found above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113